UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2533


TOJUANNA RHEUNEA BROWN,

                Plaintiff - Appellant,

          v.

TERENCE RICHARD MCAULIFFE, Governor et al Commonwealth of
Virginia; BARACK HUSSEIN OBAMA, II, President et al Federal
United States of America,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  M. Hannah Lauck, District
Judge. (3:15-cv-00542-MHL)


Submitted:   February 25, 2016            Decided:   February 29, 2016



Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Tojuanna Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tojuanna Rheunea Brown appeals the district court’s order

dismissing      her     civil   complaint     for   lack   of   subject    matter

jurisdiction.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Brown v. McAuliffe, No. 3:15-cv-00542-MHL (E.D.

Va. Nov. 6, 2015).          We dispense with oral argument because the

facts    and   legal     contentions    are   adequately    presented      in   the

materials      before    this   court   and   argument     would   not    aid   the

decisional process.



                                                                          AFFIRMED




                                         2